Citation Nr: 1711694	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  14-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to September 24, 2014.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Jr., Attorney


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  


FINDING OF FACT

For the period prior to September 24, 2014, the Veteran was rendered unemployable due to his service-connected PTSD.


CONCLUSION OF LAW

For the period prior to September 24, 2014, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify & Assist

The Board has given consideration to the VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board need not discuss in detail the sufficiency of the notice in light of the fact that the Board is granting the Veteran's claim below.  Any potential error on the part of VA with regard to its duty to assist and notify has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

Decision

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a)(2016).
The Moore court cited the following language from Timmerman v. Weinberger, 510 F.2d 429   (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context: 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Moore, 1 Vet. App. at 359 (citing Timmerman at 442).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a) (2016).

In this case, the Board finds that the criteria for a TDIU have been met.  During the period in question, the Veteran's PTSD was evaluated as 70 percent disabling. He therefore meets the schedular criteria.  In addition, the Veteran was assigned a 40 percent evaluation for polyneuropathy with sensory ataxia of the right lower extremity and 40 percent for left lower extremity beginning September 25, 2013.  Beginning September 24, 2014, the Veteran was assigned a 100 percent evaluation based on loss of use of both feet, previously polyneuropathy with sensory ataxia of the right and left lower extremities.

Having carefully considered the evidence of record, the Board has determined that a TDIU is warranted.  In reaching this conclusion, the Board has considered the evidence indicating that the Veteran stopped working full-time as a plant manager after his plant moved in 1994.  He retired at that time, but he then worked part-time jobs in street services (sweeper, garbage collection) and management of a country club for three years.  He reported that when he was a street commissioner, he began having disputes with other people.  See May 2014 VA treatment record; see also September 2014 examination report.  Although he has served on councils and volunteered after working part-time, he has not worked full time for several years.  

During the September 2012 VA examination, the Veteran reported that he cannot work because he cannot think.  A VA examiner explained that psychiatric testing completed in May 2014 showed that the Veteran had poor executive and visually oriented skills and significant deficits in attention and delayed recall.  See September 2014 VA examination report.  The degree of memory and other areas of impairment indicated dementia.  The examiner explained that the cause of his dementia could not be determined but the Veteran's severe depressive symptoms could be compounding attentional and memory abilities but could not account for the full degree of impairment.  The September 2014 examiner diagnosed the Veteran with PTSD, depressive disorder, and major neurocognitive disorder, due to multiple etiologies.  The examiner noted that the Veteran's psychiatric impairments were moderate to severe and that there was no way to disentangling the impact of all three disorders on social/occupational impairment and subjective distress without speculation.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner concluded that the Veteran's depressive disorder would have a moderate to severe impact to subjective distress and social functioning and probably would impact any work functioning due to concentration difficulties, amotivation, and anergia.

The September 2014 examiner was unable to distinguish between the symptoms of the Veteran's PTSD and his other psychiatric disorder and their impact on social and occupational impairment.  When it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  Therefore, although his neurocognitive disorder has not been service-connected, the signs and symptoms of memory loss and attention problems are to be attributed to his service-connected PTSD.  

The Board acknowledges the September 2012 examiner's opinion that the Veteran's PTSD did not render him unable to secure and maintain employment that is either sedentary or physical in nature.  The examiner found that his PTSD symptoms were moderate in severity and his GAF score was 60.  The examiner noted that although the Veteran has symptoms of PTSD, he did not have any symptoms that would prevent employment.  Despite this, during this same VA examination, the Veteran reported symptoms of irritability or outbursts of anger, hypervigilance and exaggerated startle response, difficulty thinking and difficulty concentrating.  

In a March 2013 VA treatment record, the Veteran reported that he was volunteering at the hospital until 1 year earlier when his pain in his knees down to his feet became too significant for him to work in escort services at the VA.  The Veteran reported pain from knees down to his feet.  An examiner noted that the Veteran's peripheral nerve condition and peripheral neuropathy would impact his ability to work as he would not be able to work at his previous job because of the walking involved, but the Veteran could do sedentary work.  See October 2013 examination report.   

Although the Veteran has physical disabilities that impair his ability to work, the Board finds that the Veteran's PTSD symptoms alone prevent him from a securing and following a substantially gainful occupation for this period due to memory and concentration difficulties.

The Board acknowledges that two opinions have suggested that sedentary type of employment was possible for the Veteran.  The Board disagrees.  Psychiatric testing in May 2014 confirmed the Veteran's prior reports of difficulty "thinking" and problems with his memory and noted a diagnosis of dementia. 
In sum, when viewed in its entirety, the record supports a finding that the Veteran was precluded from gainful employment due to his service-connected PTSD for the period prior to September 24, 2014.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to a TDIU is warranted for the period prior to September 24, 2014.


ORDER

For the period prior to September 24, 2014, a TDIU is granted, subject to the regulations controlling the payment of monetary benefits.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


